Citation Nr: 0203172	
Decision Date: 04/08/02    Archive Date: 04/18/02

DOCKET NO.  98-10 415A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
Board of Veterans' Appeals (Board) July 1998 decision, which 
denied entitlement to service connection for a heart disorder 
and for pulmonary tuberculosis (PTB).


REPRESENTATION

Moving Party Represented by:  Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Bonnie. A. Yoon, Associate Counsel







INTRODUCTION

The moving party had active service from April 1945 to 
September 1945.  His motion to set aside a Board of Veterans' 
Appeals (Board or BVA) decision of July 17, 1998, on the 
basis of clear and unmistakable error was itself denied in a 
Board decision dated May 9, 2000.  The veteran appealed the 
latter decision to the United States Court of Appeals for 
Veterans Claims (Court).  On May 8, 2001, the Court remanded 
that appeal to the Board for readjudication in light of the 
Veterans Claims Assistance Act of 2000, Pub. L. 106-475, 114 
Stat. 2096 (2000). (hereafter the "VCAA").   See generally 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5126 (West Supp. 
2001).  

FINDINGS OF FACT

1. The Board denied the claims for service connection for a 
heart disorder and PTB in July 1998.  

2. The moving party's alleged error, failure of the duty to 
assist, cannot be CUE as a matter of law.  


CONCLUSION OF LAW

The Board's July 1998 decision did not contain CUE.  38 
U.S.C.A. § 7111 (West Supp. 1999); 38 C.F.R. §§ 20.1400 - 
20.1411 (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400- 1411.  A motion for revision of a 
decision based on clear and unmistakable error must be in 
writing, and must be signed by the moving party or that 
party's representative.  The motion must include the name of 
the veteran; the name of the moving party if other than the 
veteran; the applicable VA file number; and the date of the 
Board decision to which the motion relates.  If the 
applicable decision involved more than one issue on appeal, 
the motion must identify the specific issue, or issues, to 
which the motion pertains.  Motions, which fail to comply 
with the requirements set forth in this paragraph, shall be 
dismissed without prejudice.  38 C.F.R. § 20.1404(a).  The 
motion alleging CUE in a prior Board decision must set forth 
clearly and specifically the alleged CUE, or errors of fact 
or law in the Board decision, the legal or factual basis for 
such allegations, and why the result would have been 
different but for the alleged error.  38 C.F.R. § 20.1404(b).  

The motion, dated in April 1999, was signed by the moving 
party and contained the name of the veteran, the VA file 
number and the date of the Board decision in July 1998.  
However, the moving party did not indicate which of the 
issues decided by the Board in the July 1998 decision, were 
being challenged.  The moving party submitted a second 
statement, also dated in April 1999, but in this statement 
the moving party did not identify the date of the Board 
decision or identify for which of the issues he was alleging 
CUE.  However, in March 2000, the veteran's representative 
submitted a statement, signed by the representative, 
containing the name of the veteran, the VA file number, the 
date of the Board decision in July 1998, and indicating that 
the veteran was alleging CUE in the denial of both service 
connection for a heart disorder and PTB.  

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error of fact or of law that, 
when called to the attention of later reviewers, compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 C.F.R. § 20.1403(a).  

Generally, review for CUE in a prior Board decision must be 
based on the record and the law that existed when that 
decision was made.  38 C.F.R. § 20.1403(b)(1), (2).  
Therefore, the Board may not now consider the evidence 
submitted by the moving party under cover letter, received in 
January 1999.  

To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal, which, had it not been made, 
would have manifestly changed the outcome when it was made.  
If it is not absolutely clear that a different result would 
have ensued, the error complained of cannot be clear and 
unmistakable.  38 C.F.R. § 20.1403(c).  

The regulation provides three examples of situations that are 
not CUE.  (1) A new medical diagnosis that ''corrects'' an 
earlier diagnosis considered in a Board decision; (2) The 
Secretary's failure to fulfill the duty to assist; and 
(3) A disagreement as to how the facts were weighed or 
evaluated.  38 C.F.R. § 20.1403(d).  The regulation also 
establishes that CUE does not include the otherwise correct 
application of a statute or regulation where, subsequent to 
the Board decision challenged, there has been a change in the 
interpretation of the statute or regulation.  38 C.F.R. § 
20.1403(e).  

The "benefit-of-the-doubt" rule of 38 U.S.C.A. 5107(b)(West 
1991) did not apply to a Board decision on a motion to revise 
a Board decision due to CUE.  38 C.F.R. § 20.1411(a).  In 
addition the duties associated with 38 U.S.C.A. §§ 5103(a) 
and 5107(a)(West 1991), including the duty to assist, were 
inapplicable in such a motion.  38 C.F.R. § 20.1411(c),(d).

The specific error alleged by the moving party was the 
failure of VA to schedule a VA examination, under the duty to 
assist. 38 U.S.C.A. § 5107(a) (West 1991).  (His December 
2001 statements do not address the CUE issue.)  The Board 
denied the veteran's claims for service connection for a 
heart disorder and PTB, finding that the claims were not well 
grounded.  At that time, there was no duty to assist in a 
claim's development if a well-grounded claim had not been 
submitted.  See Morton v. West, 12 Vet. App. 477, 480 (1999). 
Although the VCAA did, inter alia, significantly expand the 
VA's duty to assist, including the scheduling of medical 
examinations in certain circumstances, the veteran's original 
claim was denied before that statute became effective.  See 
generally Veterans Claims Assistance Act of 2000, Pub. L. 
106-475, § 7, 114 Stat. 2099 (2000).  

It is also true that the failure to fulfill the duty to 
assist may under certain circumstances preclude a decision 
from becoming final.  Even on the assumption that such a 
breach in the duty to assist occurred, that inaction still 
would not constitute clear and unmistakable error.  38 C.F.R. 
§ 20.1403(d); Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999); 
Tetro v. Gober, 14 Vet. App. 100 (2000).

As mentioned earlier, the Court in May 2001 remanded the 
present appeal to the Board for readjudication in light of 
the VCAA.  The VCAA generally applies to all pending claims 
for VA benefits and provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by VA.  However, the Court in Livesay v. 
Principi, 15 Vet. App. 165, 179 (2001), held that the VCAA's 
duties to assist and notify are not applicable to motions 
asserting clear and unmistakable error.  Accordingly, the 
argument that further development needs to be accomplished 
before disposition by the Board fails as a matter of law.


ORDER

The motion for revision of the July 1998 Board decision on 
the grounds of CUE is denied.



		
	John E. Ormond, Jr.
Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



